Examiner’s Comment 
Allowable Subject Matter
Claims 1-3, 5-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power supply control device comprising: an oscillation control unit for reducing a change speed of the oscillation wave during at least a part of a period during which the switching device is in an ON state, in response to a drop in the DC output voltage; and an operation control unit for maintaining a current output amplifier of the oscillation control unit in an enabled state in response to the DC output voltage exceeding a first threshold voltage, in combination with all the limitations set forth in claim 1. 	Regarding claim 13, the prior art fails to teach or disclose a power supply control device comprising: an oscillation control unit for reducing a change speed of the oscillation wave during at least a part of a period during which the switching device is in an ON state, in response to a drop in the DC output voltage, wherein the oscillation control unit keeps the change speed constant when the voltage acquisition unit detects the DC output voltage being larger than a first threshold voltage, and the oscillation control unit changes the change speed corresponding to a difference between the DC output voltage and a predetermined voltage 6Appl. No.: 17/001,661Attorney Docket No. FE-0509PCTUS Reply to Office Action dated February 15, 2022 when the voltage acquisition unit detects the DC output voltage being smaller than the first threshold voltage, in combination with all the limitations set forth in claim 13. 	Regarding claim 17, the prior art fails to teach or disclose a power supply control device comprising: an oscillation control unit for reducing a change speed of the oscillation wave during at least a part of a period during which the switching device is in an ON state, in response to a drop in the DC output voltage, wherein the oscillator comprises: a capacitor; and a charge and discharge circuit for charging and discharging the capacitor, wherein the oscillation control unit changes a predetermined current for changing an amount of electrical charge in the capacitor, in response to the drop in the DC output voltage, and the oscillation control unit comprises a current output amplifier for changing the predetermined current corresponding to a difference between a reference voltage and a detection voltage obtained by detecting the DC output voltage, in combination with all the limitations set forth in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838